Order entered October 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00007-CR
                                      No. 05-14-00008-CR

                                SENRICK WILKERSON, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                            ORDER
       The Court DENIES appellant’s October 6, 2014 pro se “Motion to Compel Dallas

County to Produce Reasons for No Arraignments and No First Initial Appearance.” We further

DENY appellant’s October 15, 2014 pro se “Petitioner’s Request to Receive Designation of

Items Pursuant to the Michael Morton Act of 2012.” The appeals before the Court are from the

trial court’s order denying appellant’s motion for post-conviction DNA testing. The Court has

received verification from counsel that appellant has been provided the record related to the trial

court’s ruling on the motion.

       The appeal will be submitted in due course.
      We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Michael Mowla and Michael Casillas.

      We DIRECT the Clerk to send a copy of this order, by first-class mail, to Senrick

Wilkerson, TDCJ No. 1885146, Ramsey I Unit, 1100 F.M. 655, Rosharon, Texas 77583.


                                               /s/    LANA MYERS
                                                      JUSTICE